Case: 6:13-cr-00020-GFVT-HAI Doc #: 1475 Filed: 09/16/21 Page: 1 of 4 - Page ID#:
                                     5159



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )   Criminal No. 6:13-cr-00020-GFVT-HAI-23
                                                 )
 v.                                              )
                                                 )
 WILLIAM HELBIG, JR.,                            )                   ORDER
                                                 )
        Defendant.                               )

                                      *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram [R. 1470.] Defendant William Helbig, Jr., has been charged

with violations of his supervised release. On July 22, 2014, Mr. Helbig was sentenced to eighty-

seven months imprisonment, to be followed by four years of supervised release, after pleading

guilty to conspiracy to manufacture 500 grams or more of a mixture or substance containing

methamphetamine in violation of 21 U.S.C. § 846. [R. 708.] On August 17, 2015, however, Mr.

Helbig’s sentence was reduced to seventy months pursuant to a sentencing guideline calculation

change under 18 U.S.C. § 3582(c)(2). [R. 973.]

       In January 2019, Mr. Helbig’s supervised release was revoked, and he was sentenced to

twelve months of imprisonment, to be followed by thirty-six months of supervised release, after

committing multiple violations of the terms of his release. [R. 1238.] In February 2021, Mr.

Helbig violated his release once more by using methamphetamine. [R. 1448.] At that time,

however, the Court recommended no action and, instead, allowed Mr. Helbig to enroll in mental

health and substance abuse treatment. Id. Now, stemming from multiple alleged violations

which occurred during the month of May 2021, Mr. Helbig has been charged with violating four
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1475 Filed: 09/16/21 Page: 2 of 4 - Page ID#:
                                     5160



terms of his supervised release. [R. 1470 at 2-3.] First, Mr. Helbig is charged with committing a

Grade C violation for failing to report to a change in his living conditions to his probation

officer. Id. at 2. Second, third, and fourth, Mr. Helbig is charged with committing Grade B and

C violations for the use and possession of marijuana and methamphetamine. Id. at 2-3. On

August 12, 2021, Mr. Helbig appeared before Judge Ingram for his initial appearance, pursuant

to Federal Rule of Criminal Procedure 32.1. [R. 1466.] During the hearing, the United States

made an oral motion for interim detention. [R. 1470 at 3.] Based on the heavy defense burden

under 18 U.S.C. § 3143(a), Judge Ingram remanded Mr. Helbig to the custody of the United

States Marshal. Id. On August 17, Mr. Helbig appeared before Judge Ingram for his final

revocation hearing. [R. 1469.] There, Mr. Helbig stipulated to having committed Violations #2,

#3, and #4. [R. 1470 at 3.] The Magistrate Judge found Mr. Helbig to have made a “knowingly,

voluntary[y], and intelligen[t]” stipulation. Id. In response, the United States made an oral

motion to dismiss Violation #1. Id.

       At the final hearing, “the parties made a joint sentencing recommendation of revocation

with fourteen months of imprisonment with no supervised release to follow.” [R. 1470 at 4.]

Though the Government acknowledged that Mr. Helbig’s admission of his violations to be a

mitigating factor, it argued that his drug use has continuously escalated since his initial release

from incarceration and that Mr. Helbig “never attended treatment prior to the current violations.”

Id. While defense counsel agreed that Mr. Helbig’s admission is a mitigating factor, he

submitted that “Defendant cannot currently overcome his addiction.” Id. at 5. After hearing

both arguments, Judge Ingram evaluated the entire record and considered all of the Section 3553

factors imported into the Section 3583(e) analysis, as well as the Guidelines Range. Ultimately,




                                                  2
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1475 Filed: 09/16/21 Page: 3 of 4 - Page ID#:
                                     5161



Judge Ingram recommended a sentence of fourteen months imprisonment, to be followed by no

additional term of supervised release. Id. at 9.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Helbig has not filed any objections to Judge

Ingram’s Report and Recommendation and filed a waiver of allocution on September 1, 2021.

[R. 1472.] Generally, this Court must make a de novo determination of those portions of the

Report and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when

no objections are made, as in this case, the Court is not required to “review… a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing to a district court’s order adopting that report

and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

as follows:

       1. The Report and Recommendation [R. 1470] as to Defendant William Helbig is

              ADOPTED as and for the Opinion of the Court;

       2. Mr. Helbig is adjudged GUILTY of Violations #2, #3, and #4;

       3. The Government’s motion to dismiss Violation #1 is GRANTED;

       4. Mr. Helbig’s supervised release is REVOKED and he is SENTENCED to a term of

              imprisonment of fourteen months with no term of supervised release to follow;

       5. Judgment shall enter promptly.



                                                   3
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1475 Filed: 09/16/21 Page: 4 of 4 - Page ID#:
                                     5162



      This the 15th day of September, 2021.




                                                         ii,
                                                            Ots~,

                                                  Gregmy F. an Tatenhove
                                                  United States District Judge




                                              4
